ORDER
PER CURIAM.
Ralph B. Jones (Defendant) appeals from the judgment entered upon his convictions of felony possession of a controlled substance and misdemeanor possession of less than 35 grams of marijuana. He argues the trial court erred in allowing the State to offer evidence regarding prior complaints of drug activity in the area where Defendant was arrested. We have reviewed the briefs of the parties and the record on appeal and conclude that no reversible error occurred. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b) (2015).